DETAILED ACTION
The present application, filed on or after March 15, 2018, is being examined under the first inventor to file provisions of the AIA .   Claims 1-11 were examined in a FINAL office action mailed 6/12/2020 in response to Applicants arguments and amendments dated 4/28/2020.  A Non-Final office action was mailed on 9/30/2020 in response to a request for continued examination dated 9/14/2020. This office action is in response to submission dated 12/30/2020. Claims 1-4 and 9-12 are pending and being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shinji Kubota (JP 2012-109080) in view of Nobue et al (US 2010/0176121) and Kasai et al (US 20050160987) and further in view of Norio Takeuchi (H11-340755). 

Kasai et al disclose a wave form generator for a plasma processing apparatus and disclose variable attenuator (Fig 2-41 or Fig 7-81b) as well as amplification of individual components (Fig 2-42b or Fig 7-83b). Kasai et al disclose that attenuator is for the purpose of generating microwave power to a specified level (Para 12, 21, 42-43).
Nobue et al also as discussed previously disclose different frequency components experience different reflected power (Fig 1) and suggests distributing the signal in to different components and individual amplification treatment for each component.
It would have been obvious therefore to distribute composite microwave signal from Shinji Kubota to separate frequency components using a distributor and optimize amplification and attenuation in order to get each frequency component to a specified level. .

Norio Takeuchi discloses a microwave module which includes DC/DC converter to amplify plural microwaves (Abstract and Fig 2). 
Regarding the previously amended limitation, it is noted that it would be obvious to use the convertor for single amplifier since omission of an element with a corresponding omission of function is within the level of ordinary skill. In re Wilson 153 USPQ 740 (CCPA 1967); In re Portz 145 USPQ 397 (CCPA 1965); In re Larson 144 USPQ 347 (CCPA 1965); In re Karlson 136 USPQ 184 (CCPA 1963); In re Listen 58 USPQ 481 (CCPA 1943); In re Porter 20 USPQ 298 (CCPA 1934); In re Wilson, 153 USPQ 740.)
Therefore it would have been obvious for one of ordinary skill in the art to use DC/Dc convertor for individual amplifiers for frequency components in Shinji Kubota in view of Kasai et al and by Nobue et al. 
Regarding the limitations of first and second module, it is noted that it is only an arrangement of parts. Arrangement of parts for apparatus configuration would have been obvious. Regarding combiner the microwave combination is disclosed in Kasai as well as Nobue et al.
Regarding claim 2 the number of amplifiers would be dependent upon the total designed power output.

Regarding claim 4 Takeuchi discloses cooling plate for amplifiers (abstract).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinji Kubota (JP 2012-109080) in view of Nobue et al (US 2010/0176121), Kasai et al (US 20050160987) and Norio Takeuchi (H11-340755) and further in view of a commercial manual for Cabtyre Cables by Furukawa Electric dated September 2015. 
Regarding the limitation of cabtire (also cabtyre) cable used in these claims and not disclosed by Shinji Kubota, Nobue et al, Kasai et al and Norio Takeuchi, it is noted that the word came from using recycled tire to make electric cables. This word is used for commonly available rubber cables. Some pages (1, 20-21 and last page) from a brochure for commercially available cabtyre cable from Furukawa Electric Industrial Cable Co. is attached. This brochure includes specification of commonly available multicore cables and was correct on September 2015. For example shown in these pages are cables of the type 600 2TC-RB for low voltage power. Commonly used 3 core cables 2TC-RB 1.25-200mm2 (Page 21) includes outer diameter of different cores as well as overall diameter of voltage rating 600. The brochure indicates that the maximum bending radius could be 7 times that of the cable diameter. Therefore if it is less than 100mm for a wire of dimeter 20mm it would be even less for a diameter of 12.5 mm.  Regarding weight, the claim recites 20Kg weight but does not recite the cable length for which the weight is 20Kg. The brochure lists weight in Kg per kilometer length of cable.  

It is apparent from the claim and the specification that the Applicant used cable commercially available before the date of claimed invention. Using such cable to apply power to DC/DC convertor would be obvious.
Regarding claims 10 and 11 having such microwave generator for plurality of chamber as being duplication of parts would have been obvious.
Regarding claim 12 the terminals and wires were used regularly to orderly and safely connect power to equipment for use. The claim does not recite any specific way of connecting in an inventive way that would not be implied in the prior art submitted. 
Response to Amendment and arguments
	 The office action as above addresses the amendment introduced in the last response. The attenuator and amplification as part of signal conditioning or regulating power are common and well known.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716